Citation Nr: 1004542	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  09-27 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 
percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1950 to August 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2008 and a May 2009 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.  In the October 
2008 rating decision, the RO granted service connection for 
PTSD and initially assigned a 70 disability rating, 
effective from June 26, 2008.  The Veteran appealed the 
initially assigned rating.  In the May 2009 rating decision, 
the RO denied the claim for TDIU.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the initial rating period under appeal, the 
Veteran's PTSD was manifested by occupational and social 
impairment with deficiencies in most areas, such as work and 
family relationship, due to such symptoms as: speech 
intermittently illogical, obscure, or irrelevant; impaired 
impulse control; difficulty in adapting to stressful 
circumstances; and inability to establish and maintain 
effective relationships.  

2.  Throughout the initial rating period under appeal, the 
Veteran's PTSD has not manifested total occupational and 
social impairment due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

3.  The Veteran's only service-connected disability is PTSD, 
rated as 70 percent disabling from June 26, 2008.

4.  The evidence of record is at least in equipoise on the 
question of whether the Veteran is unable to secure and 
maintain substantially gainful employment because of the 
severity of his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating in excess 
of 70 percent for PTSD have not been met for any period 
during the initial rating appeal.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.321, Part 4, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2009). 

2.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for a TDIU are met from June 26, 2008.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 3.340, 3.341, 4.15, 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009). 

In regard to the claim for TDIU, given the favorable action 
taken below, no further analysis of the development of these 
claims is necessary at the present time.  

Concerning the appeal for a higher initial rating for the 
service-connected PTSD, because it is an appeal that arises 
from the Veteran's disagreement with the initial evaluation 
following the grant of service connection for PTSD, no 
additional notice is required.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) and the 
United States Court of Appeals for Veterans Claims (Court) 
have held that, once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App.112 (2007).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  
38 U.S.C.A. § 5103A.  VA obtained the Veteran's service 
treatment records, VA treatment records, and other treatment 
records identified by the Veteran.  VA provided the Veteran 
with compensation examination in August 2008, including a 
May 2009 addendum to the examination report, in which the 
examiner addressed the severity of the Veteran's psychiatric 
disability. 

Significantly, the Veteran has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Initial Rating for PTSD

In this case, the Veteran requests a higher initial 
evaluation than 70 percent for his PTSD.  At the outset, the 
Board notes that this appeal is from the initial rating 
assigned with the grant of service connection, and that the 
RO has not assigned "staged ratings."  The Veteran contends 
that he is entitlement to a rating in excess of 70 percent 
for his service-connected PTSD because his PTSD symptoms are 
severe, his treating psychologist characterized as "major" 
the impairment from PTSD and assigned a Global Assessment of 
Functioning scale score of 37.  

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based 
on the average impairment of earning capacity caused by a 
given disability.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
When evaluating the severity of a disability, VA will 
consider the entire history of the disability including 
records of social impairment.  See 38 C.F.R. § 4.126(a); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In cases involving the assignment of a rating following the 
award of service connection, VA must address all evidence 
that was of record from the date of the filing of the claim 
on which service connection was granted (or from other 
applicable effective date).  Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999).  The analysis in the following decision 
is undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

The Veteran's disability due to psychiatric disability, to 
include PTSD and anxiety, has been initially assigned a 70 
percent rating under a general set of criteria applicable to 
psychiatric disabilities found at 38 C.F.R. § 4.130, 
Diagnostic Code 9400-9411.  Under the criteria found at 
Diagnostic Code 9400-9411, a 70 percent rating is warranted 
when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish and maintain effective relationships.

The next higher disability rating of 100 percent (total 
rating) is warranted for total occupational and social 
impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130.

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21 (2009).  Where there is a question as to which of two 
rating evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.    

In rating the severity of the Veteran's service-connected 
psychiatric disability under the criteria listed above, the 
Board is aware of the fact that psychiatric health care 
providers have their own system for assessing the level of 
impairment due to psychiatric disability.  This is the 
Global Assessment of Functioning (GAF) rating scale, and it 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  See Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. 
App. 266, 267 (1996)(citing DSM-IV).  The GAF scale score 
assigned does not determine the disability rating VA 
assigns, however, it is one of the medical findings that may 
be employed in that determination, and it is highly 
probative, as it relates directly to a veteran's level of 
impairment of social and industrial adaptability.  
VAOPGCPREC 10-95; See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

The GAF scale scores relevant to the range from 61 to 70, 
which indicates some mild symptoms or some difficulty in 
social, occupational, or school functioning, but reflects 
that one generally functions pretty well with some 
meaningful interpersonal relationships.  A GAF score ranging 
from 31 to 40 are indicative of some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood.

A review of the evidence of record shows the Veteran 
underwent two psychiatric evaluations during the course of 
the period under appeal.  The first evaluation was conducted 
in June 2008 by a private licensed psychological associate, 
under the supervision of a psychologist.  In the private 
evaluation report, it was noted that the Veteran complained 
of sleeping impairment, nightmares, intrusive thoughts, 
avoidance of conversation about his military service, 
feelings of estrangement, social isolation, hypervigilance, 
exaggerated startled response, and limited memory and 
concentration.  On mental status examination, the private 
clinician noted that the Veteran had a blunted affect and a 
limited range of emotion.  His judgment and insight were 
limited, and he had problems with memory and concentration.  
There was evidence of avoidance of issues, irritability, and 
hypervigilance, but there was no evidence of suicidal or 
homicidal ideation.  The private clinician diagnosed PTSD.  
It was noted that the Veteran's psychiatric symptoms "cause 
significant impairment in his occupation, social and 
personal life," which severely limits his ability to 
establish and maintain work relationships.  A GAF scale 
score of 37 was assigned to the Veteran.  The private 
clinician opined that the Veteran was "totally and 
permanently disabled and unemployable." 

In August 2008, the Veteran was afforded a VA examination to 
determine the nature and severity of his psychiatric 
disability.  In that examination report, the examiner noted 
it was difficulty to evaluate the Veteran's psychiatric 
disability due to his age-appropriate cognitive decline 
and/or mild dementia.  As a result, the examiner noted that 
much of the Veteran's subjective symptoms were obtained from 
the Veteran's daughter.  The examiner noted that the 
Veteran's subjective symptoms included sleeping impairment, 
agitation, irritability, and avoidance of others.  On mental 
status examination, the examiner observed that the Veteran 
was appropriately dressed.  He was not alert and his affect 
was extremely constricted and blunted.  The Veteran's speech 
was delayed and his insight impaired.  It was noted that the 
Veteran had a good relationship with his daughter, but he 
had a strained relationship with his other family members.  
The examiner diagnosed with Veteran with anxiety disorder, 
because the Veteran did not meet the criteria for PTSD due 
to his cognitive decline.  The examiner noted that based on 
history, it appeared that the Veteran had symptoms of PTSD 
in the past.  A GAF scale score of 63 was assigned.

Based on a review of the evidence throughout the period 
under appeal, the Board finds that the evidence shows that 
the Veteran's PTSD disability affects his ability to work 
and maintain relationships with others.  Throughout the 
initial rating period under appeal, the Veteran's PTSD was 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work and family 
relationship, due to such symptoms as intermittently 
illogical, obscure, or irrelevant speech; impaired impulse 
control; difficulty in adapting to stressful circumstances; 
and inability to establish and maintain effective 
relationships, as contemplated by a 70 percent disability 
rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.  
These symptoms more nearly approximate the criteria for a 70 
percent disability rating, and do not more nearly 
approximate the criteria for a 100 percent rating for PTSD.  
See 38 C.F.R. § 4.130.  

The Board also finds that, throughout the initial rating 
period under appeal, the Veteran's PTSD has not manifested 
total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name, as required for a 100 percent schedular disability 
rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.  

There is no evidence of persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, or an inability to perform 
activities of daily living for any period.  Although it was 
noted that the Veteran had significant memory problems and 
impairment in thought processes and communication, the 
October 2008 examiner attributed these symptoms to the 
Veteran's age-appropriate cognitive decline.  See 38 C.F.R. 
§ 4.14 (the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation is to be avoided).  Further, 
even in only regarding the lower of the two GAF scale 
scores, it does not support a finding for a higher rating 
than 70 percent.  A GAF scale score of 37 is indicative of 
major impairments due to psychiatric symptoms, but it is not 
indicative of totally disabling symptomatology.

The Board finds that the signs and symptoms of the Veteran's 
service-connected psychiatric disability, to include PTSD 
and anxiety, have been shown to be relatively consistent 
during the entire appeal period under Code 9411.  Thus, the 
evidence demonstrates that "staged ratings" are not 
warranted for any period. 

With regard to extraschedular considerations under the 
provisions of 38 C.F.R. 
§ 3.321(b)(1) (2009), the Board finds that all such 
considerations, including the marked interference with 
employment, have been addressed and recognized in the 
extraschedular grant of TDIU.  Accordingly, further 
consideration of the provisions set forth at 38 C.F.R. § 
3.321(b)(1) is not warranted for PTSD.

TDIU

The Veteran also seeks a TDIU due to service-connected PTSD.  
In the November 2008 application for TDIU, the Veteran 
asserted that his service-connected PTSD prevented him from 
maintaining substantially gainful employment.  

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Here, the Veteran is service connected for psychiatric 
disability, to include PTSD and anxiety, and was initially 
assigned a 70 percent disability rating; therefore, the 
Veteran meets the schedular criteria for consideration of 
unemployability under 38 C.F.R. § 4.16(a).  Because the 
schedular criteria are satisfied, then the remaining 
question is whether the Veteran's service-connected 
disability, in and of itself, precludes the Veteran from 
securing or following a substantially gainful occupation.  
See 38 C.F.R. § 4.16(a).  

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment 
shall not be considered substantially gainful employment.  
38 C.F.R. § 4.16(a).  "Marginal employment," for example, as 
a self-employed worker or at odd jobs or while employed at 
less than half of the usual remuneration, shall not be 
considered "substantially gainful employment."  38 C.F.R. 
4.16(a); see also Moore (Robert) v. Derwinski, 1 Vet. App. 
356, 358 (1991).

The sole fact that a veteran has difficulty obtaining 
employment, because of economic circumstances, is not enough 
for a TDIU award.  A higher schedular rating, in itself, is 
recognition that the impairment makes it difficult to obtain 
and retain employment.  The central inquiry to this question 
is, "whether the veteran's service- connected disabilities 
alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither non-service connected disabilities nor 
advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  Factors to be considered are the 
veteran's education, employment history, and vocational 
attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question 
that concerns a veteran's ability or inability to engage in 
substantial gainful activity has to be looked at in a 
particular manner when the thrust of the inquiry is whether 
a particular job is realistically within a veteran's 
capabilities, both physically and mentally.  See Moore v. 
Derwinski, 
1 Vet. App. 83 (1991).  

In the instant case, the Veteran asserts that his service-
connected PTSD has prevented him from working at 
substantially gainful employment.  Here, the schedular 
criteria for consideration of unemployability have been met 
as the service-connected PTSD was initially rated as 70 
percent disabling.  See 38 C.F.R. § 4.16(a).  The remaining 
question here is whether the Veteran's service-connected 
PTSD precludes him from performing the acts required by 
employment.  

The record contains three medical statements that touch and 
concern the question of whether the Veteran's service-
connected psychiatric disability precludes him from securing 
or maintaining a substantially gainful occupation.  The 
first medical statement comes from the June 2008 private 
evaluation, as quoted above, where the private clinician 
found that the symptoms manifested by the Veteran's 
psychiatric disability have rendered him "totally and 
permanently" unemployable.  The second medical statement is 
found in the October 2008 VA examination report, in which 
the VA examiner concluded that the Veteran's psychiatric 
symptoms did not prevent employment; rather, the VA examiner 
found the Veteran was permanently disabled as a result of a 
nonservice-connected stroke.  The third and final medical 
statement also comes from the VA examiner, and it is found 
in the May 2009 addendum.  In that medical statement, the VA 
examiner altered his previous medical conclusion by writing 
that, because of the Veteran's current cognitive impairment, 
he was no longer able to determine if the Veteran's symptoms 
of anxiety would be sufficient to warrant unemployability 
without resorting to speculation. 

After a review of the evidence, the Board finds that the 
evidence is at least in relative equipoise on the question 
of whether the Veteran's service-connected PTSD prevents him 
from working at substantially gainful employment.  There are 
two conflicting medical statements of record: the June 2008 
private clinician's opinion that the Veteran was 
unemployable and the October 2008 VA examiner's opinion that 
the Veteran's psychiatric symptoms did not prevent 
employment.  The Board notes that the VA examiner provided a 
more thorough rational, which included an observation that 
the Veteran had nonservice-connected conditions that 
affected employability; however, the June 2008 private 
psychologist's opinion is based on specific delineation of 
PTSD symptoms, and includes correlation to both occupational 
and social impairments.  Additionally, it is also noted that 
the VA examiner has provided conflicting statements on 
whether he could determine that the Veteran's symptoms 
prevented him from being employed.  See May 2009 addendum to 
October 2008 VA examination report.  

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the criteria for a TDIU are met for the period 
from June 26, 2008.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The grant of TDIU is an extraschedular 
rating.  


ORDER

An initial evaluation in excess of 70 percent for service-
connected PTSD is denied. 

A TDIU, from June 26, 2008, is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


